COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:           Unity National Bank v. John Scroggins

Appellate case number:         01-20-00593-CV

Trial court case number:       2017-31933

Trial court:                   164th District Court of Harris County

        The Court’s records indicate that appellant’s notice of appeal, filed on August 18, 2020,
may not have been timely filed to appeal the trial court’s judgment signed on May 21, 2020. See
TEX. R. APP. P. 26.1(a). Any party “seek[ing] to alter the trial court’s judgment” must timely file
a notice of appeal. TEX. R. APP. P. 25.1(c). Generally, if a party fails to timely file a notice of
appeal, we have no jurisdiction to address the merits of the party’s appeal. TEX. R. APP. P.
25.1(b).
        On July 29, 2021, the Clerk of this Court notified appellant that the Court may dismiss
this appeal for lack of jurisdiction unless appellant filed a written response that demonstrated,
with citation to the record, statutes, rules, and case law, that this Court has jurisdiction over the
appeal. On August 12, 2021, appellant responded to the notice by letter. See generally TEX. R.
CIV. P. 306a(4), (5); TEX. R. APP. P. 4.2.
        The Court requests from appellee, John Scroggins, a letter response to appellant’s August
12, 2021 letter regarding jurisdiction. Appellee should include in his response whether he is
opposed or unopposed to appellant’s request for abatement of the appeal to allow the trial court
to sign a written order specifying the date when appellant or appellant’s attorney first received
notice or acquired actual knowledge of the trial court’s judgment. See TEX. R. APP. P. 4.2(c).
The letter response must be filed no later than 14 days from the date of this order.


Judge’s signature: ____/s/ Julie Countiss_________
                    Acting individually  Acting for the Court

Date: ___August 19, 2021_____